Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-13, 16-18 and 22-25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With respect to independent claims 1, and 11, it is yet unclear what is 
“plurality of rebound faces that are sized and shaped to provide the predetermined rebound direction and type of shot”.  As previously stated, and not addressed by applicant, what and where are the “rebound faces” within the wall, and more particularly within the rebound regions of the impact zones? Where are the grouping of the impact zones corresponding to any predetermined shot?  Upon the merely curved wall, how the rebound regions are being divided of different shapes and different orientation from one another?
	How can “a predetermined direction” can be even possible to determined, whereas the main properties of applicant’s wall is the diversity and unpredictability, as stated “The expression "varying a rebound" refers to the ability of the wall and/or its configuration to introduce an element of diversity or unpredictability in the manner by which e.g. par. [0063] of the published version).
	In addition, the term " substantially faces the activity area” (claim 1) and “a substantially constant (claims 23 and 25) are a relative term which renders the claim indefinite.  Such terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The examiner will further address applicant’s arguments in the response to arguments section hereinafter.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11-13, 16, 17, and 22-25 s/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorton US 7,249,767 (“Gorton”).
	As per claim 1, Gorton discloses a rebound wall to be positioned with respect to a playing surface having an activity area and configured for varying a rebound of a ball directed thereon (rebound panel 24; Figs. 5A and 5B3:63-4:3 in conjunction to Figs. 2 and 3, 2:15-38 and 4:55-6:7), the rebound wall comprising: a wall having a rebound surface and adapted to be positioned vertically relative to the playing surface so that the rebound surface substantially faces the activity area (panel 24 as seen in Figs. 5A and 5B, in conjunction to Figs. 2 and 3, the panel configure to be place vertically relative to a playing surface); the rebound surface comprising a plurality of impact zones each for returning the ball according to a predetermined type of shot and a plurality of transitional bands each forming a smooth change that links adjacent ones of the plurality of impact zones to provide a fluid transition between the adjacent ones of the plurality of impact zones and to provide a continuous return surface defining the rebound surface (panel 24 included a continuous rebound surface 25 that is concave compound curved surface with variable surfaces), each impact zone comprising a plurality of rebound regions each for rebounding the ball along a predetermined rebound direction towards the activity area upon the ball impacting thereon, each one of the plurality of rebound regions being sized and shaped to provide the predetermined rebound direction and type of shot of the respective impact zone in which the rebound region is contained; wherein the continuous return surface is free of pointed protrusions to avoid an errant rebound of the ball, wherein adjacent ones of the plurality of rebound regions have at least one of different shapes and different orientations along the entire rebound wall, and wherein adjacent ones of the plurality of rebound regions within each one of the plurality of impact zones are in contact together (see 2:15-38 as well as 4:55-6:, regarding the manner of using the wall/panel (note Fig. 3 and 8, regarding manner of playing a game using the wall), which has a smote curve surface that results in a rebound direction that is arbitrary).
	Note: it is imperative to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). 
	Accordingly, the limitations regarding “type of shoot” is inconsequential to the claimed device, which is the rebound wall itself, and Gorton’s wall include such continuous surface as claimed.
	Similar, the “transitional band” (e.g., bands 23 as shown in applicant’s Fig. 1) are nothing more than “markings” upon the wall, and the examiner takes the position, that within Gorton and such “band” can be marked and the alike.
	In sum, the examiner construed Gorton’s wall/panel as a wall having a smooth changes and continuous surface as clearly seen in Figs. 5A and 5B and thus anticipated the apparatus/wall as claimed above.  
	As per claim 2, with respect to wherein the type of shot for each impact zone is chosen as a function of the position of the impact zone within the rebound surface, note Gorton’s Figs. 5A and 5B as well as 3:63-4:3 regarding the a smooth changes and continuous surface of panel 24; note Figs. 3 and 8 as well as 2:15-38 and 4:55-6:7, regarding the manner of using the wall while tennis balls are been hit towards the wall.  Once again, as stated above, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, and the examiner maintains his position that Gorton’s wall/panel is fully capable to function as such.
	As per claim 3, with respect to wherein the plurality of rebound regions comprises at least one planar region, note Figs. 5A and 5B, regarding at least one planar region/ area/zone/section
	As per claim 4, with respect to wherein the plurality of rebound regions comprises at least one curved region each comprising at least one of a valley and a land, note Figs. 5A and 5B.
	As per claim 6, Gorton discloses wherein the rebound surface is designed for rebounding a tennis ball (tennis balls 15)(Fig. 1; 3:20-21; 4:37-38 and 5:45).
	As per claim 7, with respect to wherein the predetermined type of shot comprises one of: a serve, a forehand shot, a backhand shot, a groundstroke, a volley, a swing, a drop volley, a drive volley, a flat shot, a topspin, a backspin, a smash, a drop shot, a lob, a moon volley, a passing shot, and a down-the-line shot, as previously stated these are inherent shots within tennis, and since Gorton’s device is design and intended to return predetermined tennis shots, the examiner takes the positions that within Gorton’s device such predetermined type shots are inherent. 
	Once more, as mentioned above claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function and the examiner maintains his position that Gorton’s wall/panel is fully capable to function as such.
	As per claim 8, with respect to wherein the rebound surface is configured for rebounding a soccer ball, as mentioned above claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function and the examiner maintains his position that Gorton’s wall/panel is fully capable to function as such.
	Also, note Gorton: 5:45+ “Although tennis balls are the preferred embodiment, balls with other characteristics could be used”.
	As per claim 9, with respect to wherein the predetermined type of shot comprises one of: an instep drive, a swerve shot, a chip shot or a lob, and a knuckleball, note the examiner’s discussion above with respect to claim 7.  Thus, the examiner maintains his position that such type of shots are inherent within Gorton and Gorton’s wall/panel is fully capable to “encountered” such type of shots.
	As per claim 11, since the claim’s limitations are very similar to claim 1, the examiner states that claim 11 is anticipated by Gorton for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 12, with respect to comprising upper segments and lower segments, the impact zones of the upper segments being configured for rebounding the ball in a downward rebound direction, and the impact zones of the lower segments being configured for rebounding the ball in an upward rebound direction, note Gorton’s Figs. 5A and 5B as well as 3:63-4:3 regarding the a smooth changes and continuous surface of panel 24; note Figs. 3 and 8 as well as 2:15-38 and 4:55-6:7, regarding the manner of using the wall while tennis balls are been hit towards the wall.  Once again, as stated above, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, and the examiner maintains his position that Gorton’s wall/panel is fully capable to function as such.
	As per claim 13, with respect to comprising a center segment, left segments, and right segments, the impact zones of the center segment configured for rebounding the ball towards the activity area along any rebound direction, the impact zones of the left and right segments configured for rebounding the ball towards the activity area, note Gorton’s Figs. 5A and 5B as well as 3:63-4:3 regarding the a smooth changes and continuous surface of panel 24; note Figs. 3 and 8 as well as 2:15-38 and 4:55-6:7, regarding the manner of using the wall while tennis balls are been hit towards the wall.  Once again, as stated above, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, and the examiner maintains his position that Gorton’s wall/panel is fully capable to function as such.
	As per claim 16, with respect to wherein at least some of the plurality of rebound regions are planar, see Figs. 5A and 5B.
	As per claim 17, with respect to wherein at least some of the plurality of rebound regions are curved, see Figs. 5A and 5B
	As per claims 22, 23, 28, with respect to wherein the continuous return surface defines the entire rebound surface including the plurality of impact zones (claim 22), and wherein the plurality of impact zones are contiguous with one another and together define the continuous return surface, and wherein the continuous return surface forms a substantially constant and seamless face to define fluid transitions between the plurality of impact zones (claim 23), , note Figs. 5A and 5B in conjunction to Fig. 2 regarding surface 25 of panel 24 is a smooth changes and continuous surface.
	As per claim 24, with respect to wherein the continuous return surface defines the entire rebound wall including the plurality of contiguous impact zones, note Figs. 5A and 5B.
	As per claim 25, with respect to wherein the plurality of contiguous impact zones together define the continuous return surface, and wherein the continuous return surface forms a substantially constant and seamless face to define fluid transitions between the plurality of contiguous impact zones, note Gorton’s Figs. 5A and 5B as well as 3:63-4:3 regarding the a smooth changes and continuous surface of panel 24; note Figs. 3 and 8 as well as 2:15-38 and 4:55-6:7, regarding the manner of using the wall while tennis balls are been hit towards the wall.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorton  as applied to claims 1 and 11 above, and further in view of Lombardi et al US 4,373,720 (“Lombardi”).
	As per claims 5, 18, Gorton does not disclose further comprising at least one backstop positioned adjacent to the wall/to the continuous return surface.
	However, Lombardi discloses further comprising at least one backstop positioned adjacent to a wall (fence 30)(Fig. 1; 3:58-65).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Gorton’s rebound wall to further includes a backstop as taught by Lombardi for the reason that a skilled artisan would have been motivated by Lombardi’s explicit suggestion to use a conventional fence (i.e. backstop) configure to stop any stray balls that misses to hit/impact the wall. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
In regard to the rejection under 35 USC 112
	Applicant once more argued that his wall provide “a plurality of rebound faces….to provide a predetermined rebound direction to a type pf shot”.
	In his arguments applicant referred to impact zones (20) including rebound face/s 30 as well as Fig. 11 to show the different type shots to impact the wall (remarks pages 1 and 2).
	The examiner respectfully disagrees and maintains his previous rejection.
	First, as clearly shown in applicant’s Figs. 1-3 and 12 the so called impact zones (20) and rebound faces (30), are the same “wavy, curvy” wall rejoin and it is unclear what/where the rebound face/s comparing to the impact zone, as both are the same. 
	For example, attention to the original specification, page 8:28-31”
	The zones 20 are contiguous. The term "contiguous" when used to describe the zones refers to the position of the zones along the surface of the wall. The position of the zones 30 may be physically adjacent or neighboring, such that each zone is in contact with one or more zones located around it”
	Also, page 10:1-3 ”Each impact zone 20 has multiple rebound faces 30, examples of which are shown in Figure 1. The rebound faces 30 (or simply "faces") form the surface upon which the ball will hit before being returned.”
	 Thus, according to at least such recitation, it is clear that the impact zone-rebound face/s is the same “continues wavy-curvy” wall that is design to create such “unpredictability” to a rebound shot wall.
	Second, with respect to the “predetermined rebound direction”, it is still unclear how such wall, having continuous surface along the surface of the wall, which is design for returning a rebound wall unpredicted, having the same structure, can be regulate to determine the predictability of a type shot? It cannot, and more importantly, the return rebound is matter of many variables (to include the structure of the wall, the speed of the shot, the angel, the distance, and etc.) and it cannot be based upon a type shot.
	While referring to Fig. 11, applicant discussed several known tennis shot, to be hit upon the wall.  Is that mean that, for example, a topspin shot can only be practice upon specific zone, and cannot be returned upon any other zone? The ball will rebound regardless to the type of shot, and regardless to the zone that is shot, absent any different structure to such claimed zone.
	Thus, since the wall, is a continues, wavy, curvy wall, that includes the same structure, it is unclear how the “wall” can provide a predetermined rebound direction to a type shot? 
	On page 2, of his remark applicant stated “ However, when the ball comes into contact with a particular impact zone 20, the manner in which the ball will be returned is predictable and predetermined according to the specific configuration of the rebound faces 30 within that particular impact zone 20.”
	What is the specific “configuration of the rebound faces within particular impact zone”? It is the same rejoin/s, zone/s, area/s all along the surface of the wall, and there is no different or specific structure along the continues, wavy, curvy wall to form such “a rebound according to a predetermined type of shot”.
	It is suggested that applicant will claim the structure of the wall (e.g. different zones/areas position in different angles relative to the wall) as such specific structure govern different rebound properties, and not the “type of shots” as such rebound properties, which once again unclear how can perform as claimed. 
In regard to the prior art rejection-the Gorton reference
	Applicant argued that Gorton, does not disclose surface “free of pointed protrusion”.  The examiner respectfully disagrees.
	Attention to Gorton’s Figs. 2 and 6A as reproduce hereinafter


    PNG
    media_image1.png
    831
    671
    media_image1.png
    Greyscale

 
	  
	              

	Thus, contradicting to applicant’s assertions, Gorton’s surface is free of pointed protrusions.
	With respect to applicant’s arguments regarding the “predetermined type of ball shot” (remarks page 5, 2nd par.), as argued by the examiner claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Accordingly, the limitations regarding “type of shoot” is inconsequential to the claimed device, which is the rebound wall itself, and Gorton’s wall include such continuous surface as claimed.
	Furthermore, attention to 3:30-34” In one specific embodiment, the rebounding surface may present a generally convex rebounding surface to allow a player to choose approximately which direction the ball will rebound subject to the inconsistencies of the rock-like surface 21”
	Thus, the wall of Gorton’s is fully design to allow a predetermined rebound to a specific type shot (as Gorton’s game to be played with tennis ball, any well-known tennis type shot).
	With respect to impact zones, as the claimed is related to a continues wall, including the same wavy, curvy structure, without claiming the specific structure to each zone, as mentioned, the wall of Gorton is construed as such wall having, zones, areas, portions, and etc. thereupon its surface that allow the different rebounding properties as to the surface of the wall.
	In addition, attention to 5:37+” As will be apparent, any number of different rebound devices 20 can be formed with different configurations. The rebound devices may be formed of multiple sections or as integral units. It is possible with a multiple section implementation to cant one section with respect to another through the hinge, or a like, axis. FIGS. 6A, 6B and 6C depict different surfaces as integral surfaces with their respective rebound panels so the degree of unpredictability lies in a fixed range. Others may be formed of a plurality of small facets. It is also possible to delineate different areas on the rebounding surface by texture, color or both. It is also possible to produce a panel base and a separate surface attachment, each with a different surface treatment thereby to allow a single basic structure to be used by persons having a wide range of skills.”
	Thus, Gorton’s surface is fully design to as having different zones, areas, sections, and etc. as claimed.
	With respect to the transitional band, applicant stated” The Applicant respectfully disagrees that the transitional bands are nothing more than "markings" on the front face of the rebound surface. Indeed, independent claim 1 specifically recites that the transitional bands each form "a smooth change that links adjacent ones of the plurality of impact zones to provide a fluid transition between the adjacent ones of the plurality of impact zones". A smooth surface is clearly more than a simple marking”
	Yet, applicant has not stated how these marked bands 23, are any different structure than the continues, wavy, curvy wall? They are not, and merely provide markings, nothing more.
	In that regard, as mentioned above, the “transitional band” (e.g., bands 23 as shown in applicant’s Fig. 1) are nothing more than “markings” upon the wall, and the examiner takes the position, that within Gorton and such “band” can be marked and the alike.
	Again, as cited Gorton’s 5:48+” so the degree of unpredictability lies in a fixed range. Others may be formed of a plurality of small facets. It is also possible to delineate different areas on the rebounding surface by texture, color or both.”
	In sum, the examiner maintains his position that Gorton anticipated the claimed device as claimed.
	Lastly, as stated above, it is suggested to claim applicant’s wall, in terms of the specific structure (e.g. different angles of the different zones) to attempt to overcome the current rejection.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                        1/25/21   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711